EX‑35.2 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES ANNUAL STATEMENT OF COMPLIANCE of PNC BANK, NATIONAL ASSOCIATION d/b/a MIDLAND LOAN SERVICES Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, the undersigned, Steven W. Smith, as Executive Vice President of Midland Loan Services, a division of PNC Bank, National Association, hereby certifies, subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in his capacity as an officer and not in his individual capacity, as follows: 1. A review of the Servicer’s activities during the calendar year 2016 (the “Reporting Period”) and of its performance under the Agreement has been made under the undersigned officer’s supervision; and 2. To the best of the undersigned officer’s knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: March 1, 2017 PNC Bank, National Association d/b/a Midland Loan Services /s/ Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland Schedule I Credit Suisse First Boston Mortgage Securities Corp. and Credit Suisse Commercial Mortgage Securities Corp. Recipient Role Deal Name Series Number Midland Role Depositor Credit Suisse Commercial Mortgage Trust Series 2006‐C3 Master Servicer Depositor Credit Suisse Commercial Mortgage Trust Series 2007‐C2 Primary Servicer 599 Lexington whole loan only Depositor Credit Suisse Commercial Mortgage Trust Series 2007‐C4 Master Servicer Depositor Credit Suisse First Boston Mortgage Securities Corp. Series 2015‐C1 Master and Special Servicer of the 500 Fifth Avenue and St. Louis Premium Outlets loans under the JPMBB 2014‐C26 PSA. Depositor Credit Suisse First Boston Mortgage Securities Corp. Series 2015‐TOWN MZ Special Servicer Depositor Credit Suisse First Boston Mortgage Securities Corp. Series 2015‐C2 Master and Special Servicer of the St Louis Premium Outlets loan under the JPMBB 2014‐C26 PSA. Master Servicer of the 9200 & 9220 Sunset loan under the COMM 2015‐CCRE23 PSA Depositor Credit Suisse First Boston Mortgage Securities Corp. Series 2015‐C3 Master Servicer Master Servicer of the WPC Department Store Portfolio loan under the BAMLCM 2015‐UBS7 PSA. Depositor Credit Suisse First Boston Mortgage Securities Corp. Series 2015‐Longhouse MZ Servicer and Special Servicer Depositor Credit Suisse First Boston Mortgage Securities Corp. Series 2015‐C4 Special Servicer Master Servicer of the Arizona Grand Resort & Spa loan under the CSAIL 2015‐C3 PSA. Depositor Credit Suisse Commercial Mortgage Securities Corp. Series 2016‐C5 Master Servicer of the Starwood Capital Extended Stay Portfolio loan under the CSAIL 2015‐C3 PSA. Special Servicer of the Sheraton Lincoln Harbor Hotel loan under the WFCMT 2015‐C31 PSA Depositor Credit Suisse Commercial Mortgage Securities Corp. Series 2016‐C6 Master Servicer of the Starwood Capital Extended Stay Portfolio loan under the CSAIL 2015‐C3 PSA. Special Servicer of the Quaker Bridge Mall loan under the JPMDB 2016‐C2 PSA Depositor Credit Suisse Commercial Mortgage Securities Corp. Series 2016‐NXSR Master Servicer of the Federal Way Crossings, the 681 Fifth Avenue and the Wolfchase Galleria loans under the MSC 2016‐UBS12 PSA.
